Title: To John Adams from Benjamin Waterhouse, 26 June 1821
From: Waterhouse, Benjamin
To: Adams, John


				
					Dear Sir,
					Cambridge June 26th 1821
				
				Hearing that your rheumatism was no better, I hasten to say that instead of the Volatile Tincture of Guaicum, I would advise you to apply the flesh–brush, or that coarse cloth which the Russians call Krash to the limb that is affected and to the region of the hip & loins, begining at the leg & so rubbing upwards. This should be done by some prudent man, who will be carefull not to rub off the skin. In want of Krash any stiff, short–haired brush will answer. The guaicum  is an inflammatory medicine & may not be good for your eyes, whereas the stimulating, or inflammatory brush affects only the part that needs its stimulus. Your pain is from a diminished tone in the fibres of the investing membranes, hence they require excitement by friction, or by blistering with mustard, or cantharides. I use to consider this dry friction almost an infallible remedy in myself when afflicted with rheumatism. It should be used night & morning. I hate to take medicine inwardly and   so do you, and when I can have recourse to external stimuli, I never take them inwardly, even in the form of a cordial. The philosophy of currying an horse is to prevent rheumatism, and to remove any such affection should it exist. My father in law has this operation performed for him every day, & so has Dr Danforth, who is older than you.—I have never been forward in carrying you company, from a fear that it might not be, at all times agreeable, but I could not resist the wishes of such a man as Major Wooley. He was bred a lawyer, & is very well read—a good chemist, & a favourite of the President, and indeed of all who know him intimately. He has never that I ever knew had an opportunity of distinguishing himself in battle, but it is his Science, & his fidelity in the expenditure of very large sums that has made him valuable. He is moreover with his wife remarkably serious,    of the New Jersy calvinistic cast. I am sorry to add that in the new arrangement he must go to Arkansaw, & leave his wife and children at Newwark. Did he not stand at the head of the list of Majors he would resign. Fearfull that the mail will be closed, I have written with more hurry that I could wish—My wife desires her great & particular respects to you, and to your valuable  nurse her namesake, who we both hope approves of our prescription. My Louisa has had long practice in the care of an Uncle, & of a father far advanced in life—  Yours with encreased attachment
				
					B. Waterhouse
				
				
			